ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/17/2021 has not been entered since the number of choices for monomer (ii) or (iii) have been narrowed.  Furthermore, the newly proposed claim 16 requires further search and consideration.  Although Cheng discloses vinyl fluoride which is a monomer smaller than trifluoroethylene, the dependent claims for at least claims 4, 7, 12, and 16 require further search and/or consideration which is outside the guidelines of the pilot.  Additionally, proposed claim 16 was added without cancelling a corresponding number of finally rejected claims.
	Claims 1-15 remain pending.

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered and are substantially persuasive.  The following comment(s) apply:
A) Applicant’s argument that nowhere does Bauer teach or suggest that the comonomer distribution is ordered (page 5) is not persuasive.  Bauer teaches the process includes a secondary mixture constituted of VDF, TrFE and CFE or CTFE is step iii).  Then the secondary mixture is reinjected continuously into the reactor so as to maintain therein a constant pressure of at least 80 
	B) Applicant’s argument that neither reference teaches an addition polymerization monomer smaller than trifluoroethylene used in places of trifluoroethylene and tetrafluoroethylene, or in addition to trifluoroethylene and in combination with a halogenated addition polymerization monomer other than tetrafluoroethylene or trifluoroethylene that is different than (i) or (ii) and is larger than vinylidene fluoride (page 5) is not persuasive.  The instant claims have the word “comprising” for the copolymer.  Therefore, additional monomers may be present.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP § 2111.03.  Cheng discloses R2 may include chlorofluoroethylene, chlorotrifluoroethylene, vinylidene chloride, vinyl fluoride and combinations thereof [0009].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an addition polymerization monomer smaller than trifluoroethylene, such as vinyl fluoride, or vinylidene chloride the EC fluoropolymer since similar properties would be expected [0009].  Therefore, the chlorine addition polymerization monomer can still be present with the vinyl fluoride.  
	C) Applicant’s argument that Cheng also does not teach at least one of the addition polymerization monomers (ii) or (iii) is a chiral monomer, and the copolymer includes syndiotactic ordered segments of chiral monomer units (page 6) is persuasive.  Therefore, the rejection of claim 6 is withdrawn.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767